In the United States Court of Federal Claims
                                     No. 13-161C
                                (Filed April 29, 2015)
                              NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                   *
ROY SMITH, on his own behalf       *
and for others similarly situated, *
                                   *
                 Plaintiff,        *
                                   *
           v.                      *
                                   *
THE UNITED STATES,                 *
                                   *
                 Defendant.        *
                                   *
* * * * * * * * * * * * * * * * * *

                                        ORDER

        As discussed at today’s status conference, the government’s motion for a
protective order to limit its obligation to respond to plaintiff’s first set of discovery
requests is GRANTED. The Court believes that the current version of Rule 26 of
the Rules of the United States Court of Federal Claims (RCFC), which limits
discovery as of right to any matter that is relevant to a party’s claims or defenses,
does not entitle plaintiff to discovery concerning the identity and treatment of
putative class members at Veterans Canteen Service locations across the nation.
See Knutson v. Blue Cross and Blue Shield of Minnesota, 254 F.R.D. 553, 557–58
(D. Minn. 2008); Estate of Rubinstein v. United States, 96 Fed. Cl. 640, 646 (2011).
This does not, of course, preclude plaintiff from attempting in the future to
demonstrate good cause for discovery related to individual class members’ claims;
nor does it prevent plaintiff from seeking discovery related to the general practices,
policies, and procedures of the agency, which plaintiff argues make class
certification appropriate in this case. The RCFC 23 class certification process
normally relies on proof by deduction, rather than by inductively assembling facts
concerning unnamed individuals to see what they have in common.

       The parties will file, on or by May 12, 2015, a joint status report proposing a
schedule for further proceedings in this case. A status conference will be held, by
telephone, on May 13, 2015 at 10:00 a.m. EDT. Chambers will initiate the call for
the status conference.
IT IS SO ORDERED.

                    s/ Victor J. Wolski
                    VICTOR J. WOLSKI
                    Judge




                     -2-